Citation Nr: 1230477	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-49 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for a respiratory disability.  

2.  Entitlement to a disability rating in excess of 10 percent for the period prior to July 21, 2011, and in excess of 20 percent for the period beginning July 21, 2011, for left carpal tunnel syndrome (CTS).  

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a left wrist fracture.  


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1949 to December 1951.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a videoconference hearing before the Board in July 2012.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  

The Board notes that the Veteran's original appeal was for the issues of entitlement to a disability rating in excess of 30 percent for bilateral bronchiectasis and of entitlement to a disability rating in excess of 20 percent for status post left wrist fracture, to include left wrist CTS.  However, in a January 2012 rating decision, the RO combined the Veteran's separately rated respiratory disabilities (bilateral bronchiectasis and chronic obstructive pulmonary disease) and evaluated them as a single respiratory disability as required by 38 C.F.R. § 4.96.  The RO assigned a single disability rating of 60 percent for the respiratory disability.  Additionally, the RO assigned a separate compensable disability rating for left CTS.  The issues currently before the Board have been characterized accordingly.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).




FINDING OF FACT

In August 2012, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating his desire to withdraw all the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The record reflects that the Veteran filed a timely Notice of Disagreement.  In addition, he perfected his appeal with the submission of a timely Substantive Appeal following the issuance of the Statement of the Case.

However, a Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that, in a written statement received in August 2012, the Veteran informed the Board that he no longer wished to pursue his appeal of the disability ratings assigned for his respiratory disability, his left wrist CTS, and the residuals of his left wrist fracture.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to these issues.  Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.


ORDER

The appeal for entitlement to a disability rating in excess of 60 percent for a respiratory disability is dismissed.  

The appeal for entitlement to a disability rating in excess of 10 percent for the period prior to July 21, 2011, and in excess of 20 percent for the period beginning July 21, 2011, for left CTS is dismissed.  

The appeal for entitlement to a disability rating in excess of 20 percent for residuals of a left wrist fracture is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


